DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, and 3 are objected to because of the following informalities:  
It is suggested to amend “the second electrode” in claims 1, 2, and 3 to “the second electrode layer” for consistency and clarification of language.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose et al. (US 5,859,397) in view of Fujibayashi et al. (US 2011/0061715) and in view of Hui et al. (US 3,483,038) and further in view of Nath et al. (US 4,590,327).
Regarding claim 1, Ichinose discloses a photoelectric conversion module (see Figure 1a) comprising: 
a first electrode layer (104), a second electrode layer (102), and a photoelectric conversion layer (103, 113, and 123) between the first electrode layer and the second electrode layer (see Figure 1a); and 
a plurality of first grid electrodes (105) arrayed in a first direction (horizontal direction) in the photoelectric conversion module (see Figure 1b), the plurality of first grid electrodes 
While Ichinose does not expressly disclose the transparent electrode layer includes a first region and a second region, the second region has sheet resistance smaller than sheet resistance in the first region, a film thickness larger than a film thickness in the first region, or transmittance smaller than transmittance in the first region, the reference discloses the photoelectric conversion cell is deposited through various CVD methods and sputtering to form a large area photoelectric conversion cell (C9/L28-33).
Fujibayashi discloses it is well known in the art before the effective filing date of the claimed invention that using a plasma enhanced CVD method, it is difficult to make the thickness of the a large area photoelectric conversion layer to be uniform over the entire substrate, where the end portion of the substrate is often thinner compared to the center of the substrate ([0014] and [0047]; see Figure 1), such that the transparent electrode layer is formed to have a variable thickness opposite of that of the photoelectric conversion layer thickness in order to suppress resistance loss ([0049]) and improve the output characteristics of the device ([0015]-[0016] and [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transparent electrode layer of Ichinose to have a first region and a second region having different film thicknesses, as taught by Fujibayashi above, so that the uneven distribution of the thickness of the photoelectric 
It is noted that it is well known in the art before the effective filing date of the claimed invention that sheet resistance is directly related to film thickness, in which film thickness is also directly related to transmittance, where the thicker a film thickness, the lower the transmittance and smaller the sheet resistance.
Modified Ichinose does not expressly disclose at least one photoelectric conversion cell is formed by corresponding portions of the first electrode layer, the second electrode and the photoelectric conversion layer.
Hui discloses a photoelectric conversion module (see Figure 1) comprising a plurality of photoelectric conversion cells (12, 14, 16, 18), each formed by corresponding portions of a first electrode layer (22), a second electrode layer (46), and a photoelectric conversion layer (30 and 40) connected in an array (see Figure 2).
As modified Ichinose is not limited to any specific examples of arrangements for the photoelectric conversion module and as photoelectric conversion modules divided up into plurality of photoelectric conversion cells connected in series on a common substrate were well known in the art before the effective filing date of the claimed invention, as evidenced by Hui above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the photoelectric conversion module of modified Ichinose in any known arrangement, including the above arrangement in the device of modified Ichinose.  Said combination would amount to nothing more than the use of a known 

While modified Ichinose does not expressly disclose an interval between the grid electrodes adjacent to each other in the first direction in the first region is smaller than an interval between the grid electrodes adjacent to each other in the first direction in the second region, the reference discloses the width and arrangement interval of the grid electrode is determined depending upon the sheet resistance of the transparent electrode (C10/L11-13).
Nath discloses it is well known in the art before the effective filing date of the claimed invention to place the grid electrode in closer spacing if the sheet resistance is relatively high  and the grid electrode should be tailored to optimally collect current based on the sheet resistance (C9/L38-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have grid electrodes that have a smaller interval between each other for a region with higher sheet resistance in the photoelectric conversion cell of modified Ichinose, as taught by Nath, so that uniform current collection can be achieved, as taught by Nath above.
	Regarding claim 2, modified Ichinose discloses all the claim limitations as set forth above. Fujibayashi further discloses the first region and the second region are provided in the same photoelectric conversion cell formed by corresponding portions of the first electrode layer, the second electrode and the photoelectric conversion layer (see Figure 1, where a photoelectric conversion cell (902) has variable thickness through the cell).
claim 3, modified Ichinose discloses all the claim limitations as set forth above, and further discloses a plurality of photoelectric conversion cells (as set forth above), each formed by corresponding portions of the first electrode layer, the second electrode and the photoelectric conversion layer (as set forth above). Fujibayashi further discloses the first region and the second region are provided in two different photoelectric conversion cells of said plurality of photoelectric conversion cells (see Figure 1, where different photoelectric conversion cells (902) have different thicknesses of the transparent electrode layer).
Regarding claim 8, modified Ichinose discloses all the claim limitations as set forth above, and further discloses a second grid electrode (108) connected with the plurality of first grid electrodes (see Figure 1b), wherein the second grid electrode and the at least one photoelectric conversion cell extend along the first direction (horizontal direction, as shown in Figure 1b of Ichinose and Figure 1 of Hui).
Response to Arguments
Applicant's arguments filed 10/11/21 have been fully considered but they are not persuasive. 
Applicant argues that none of the cited references teach nor suggest “an interval between the first grid electrodes adjacent to each other in the first direction in the first region is smaller than an interval between the first grid electrodes adjacent to each other in the first direction in the second region”. However, Ichinose already discloses the width and arrangement interval of the grid electrode is determine depending upon the sheet resistance of the transparent electrode, where Fujibayashi teaches the transparent electrode thickness is thinner at the edges of the photoelectric device where the first region is located, such that the sheet resistance in the first region would be higher than the second region, and Nath was relied upon only to teach placing grid electrodes in closer spacing if the sheet resistance is high in order to optimally collect current based on the sheet resistance, as set forth in the Office Action above, such that the combination of the teachings of all of the . 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, the argument was not found to be persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721